Title: James Madison to Josiah Stoddard Johnston, 14 May 1830
From: Madison, James
To: Johnston, Josiah Stoddard


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                May 14. 1830
                            
                        
                        
                        J. Madison with his respects to Mr. Johnston, returns many thanks for the copy of his late very able speech
                            in the Senate of the U. States. It would seem not easy to resist the force of its reasoning against the doctrine, which
                            claims for the States, individually, a constitutional veto, having the effect of nullifying a law, unless overruled by
                            three-forths of the States.
                        
                            
                                
                            
                        
                    